Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, 15. The prior art of records does not suggest the combination of “generating, by the host, configuration information that associates a first virtual component with the first NUMA node and the first team, and a second virtual component with the second NUMA node and the second team; detecting, from a virtualized computing instance supported by the host, an egress
packet for transmission to a destination via one of the multiple PNICs; identifying, by the host, the first NUMA node that the virtualized computing instance is assigned to based on the generated configuration information that associates the first virtual component via which the egress packet is received from the virtualized computing instance with the first NUMA node _and the first team, wherein the first NUMA node includes at least a first processor and a first host physical memory, and the second NUMA node includes at least a second processor and a second host physical memory; identifying, by the host, the first team based on the identified first NUMA node; selecting, from the multiple PNICs by the host, the first PNIC associated with the first NUMA node based on the identified first team”.
More specifically the prior art does teach “A method for a host to perform packet handling based on a multiprocessor architecture configuration that includes a first non-uniform memory access (NUMA) node, a second NUMA node and multiple physical network interface controllers (PNICs), wherein the method comprises: assigning, by the host, a first PNIC of the multiple PNICs to a first team associated with the first NUMA node, and a second PNIC of the multiple PNICs to a second team associated with the second NUMA node; generating, by the host, configuration information that associates a first virtual component with the first NUMA node and the first team, and a second virtual component with the second NUMA node and the second team: detecting, from a virtualized computing instance supported by the host, an egress packet for transmission to a destination via one of the multiple PNICs; identifying, by the host, the first NUMA node that the virtualized computing instance is assigned to based on the generated configuration information that associates [[a]|the first virtual component via which the egress packet is received from the virtualized computing instance with the first NUMA node and the first team, wherein the first NUMA node includes at least a first processor and a first host physical memory, and the second NUMA node includes at least a second processor and a second host physical memory; identifying, by the host, the first team based on the identified first NUMA node; selecting, from the multiple PNICs by the host, the first PNIC associated with the first NUMA node based on the identified first team; and sending, by the host, the egress packet to the destination via the selected first PNIC” as specified by the claim.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199